AO 24S8 (Rev. 09/19)   Judgment in a Criminal case
                       Sheet I



                                         UNITED STATES DISTRICT COURT
                                                            Eastern District of Arkansas
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                         v.                                               )
                       RADAMES RIVERA
                                                                          )
                                                                                 Case Number: 4:18-cr-00231-JM-01
                                                                          )
                                                                          )      USM Number: 15315-006
                                                                          )
                                                                          )        Latrece Gray
                                                                          )      Defendant's Attorney
THE DEFENDANT:                                                                                                       FILED
                                                                                                                U.S. DISTRICT COURT
Ill pleaded guilty to count(s)        1 of the Indictment                                                   EASTERN DISTRICT ARKANSAS

D pleaded nolo contendere to count(s)                                                                                NOV 14 2019
  which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.                                                                                                            DEPCLERK

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 1791(a)(2)            Attempted Possession of a Prohibited Object in Prison                     7/13/2016                1




       The defendant is sentenced as provided in pages 2 through         __
                                                                          4 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
• Count(s)     -----------D                                  is    Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan~e of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material clianges in economic circumstances.




                                                                                                        I


                                                                          U.S. DISTRICT JUDGE JAMES M. MOODY JR.
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - lmprisomnent
                                                                                                   Judgment-Page   -=2-   of   4
 DEFENDANT: RADAMES RIVERA
 CASE NUMBER: 4:18-cr-00231-JM-01

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                  TEN (10) MONTHS with no supervised release to follow.




      D The court makes the following recommendations to the Bureau of Prisons:




      !ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                 D a.m.       D p.m.      on
             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                           By------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 24S8 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet S - Criminal Monetary Penalties
                                                                                                    Judgment-Page   -~3-      of         4
 DEFENDANT: RADAMES RIVERA
 CASE NUMBER: 4:18-cr-00231-JM-01
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment             Restitution               Fine               AVAA Assessment*            JVTA Assessment**
 TOTALS           S 100.00                  S 0.00                 S 0.00                 S 0.00                     S 0.00


 D The determination of restitution is deferred until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately pro~ortioned pa~ent, unless s~cified otherwise in
      the prioritY- or~er or perc~tage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                 Total Loss***              Restitution Ordered       Priority or Percentage




TOTALS                               $
                                         - - - - - - -0.00
                                                      --                       $
                                                                                   - - - - - - - 0.00
                                                                                                 --
 D     Restitution amount ordered pursuant to plea agreement $
                                                                        ---------
 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine    D restitution.
       D the interest requirement for the          D fine       D restitution is modified as follows:

* Amy~ VickyVand Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for ictims of Trafficking A.ct of2015, Pub. L. No. 114-22.
••• Findings for the total amount oflosses are required under Chapters 109A, 110, ll0A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 24S8 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                           Judgment- Page   --4-     of         4
 DEFENDANT: RADAMES RIVERA
 CASE NUMBER: 4:18-cr-00231-JM-01

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    Ill                         100.00
             Lump sum payment of$ ~ ~ ~ - - - - due immediately, balance due

             O    not later than _ _ _ _ _ _ _ _ _ _ , or
             O    in accordance with O C, O D,    O E,or                    O Fbelow; or
 B     O Payment to begin immediately (may be combined with               O C,        D D, or      O F below); or
 C     O Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D    O Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E    O Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,                 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    O Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal mone!m}' penalties is due during
the period of imprisonment. All criminal mone!arY _penafties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the cferk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                 Joint and Several               Corresponding Payee,
      (including defendant number)                        Total Amount                      Amount                         if appropriate




0     The defendant shall pay the cost of prosecution.

0     The defendant shall pay the following court cost(s):

0     The defendant shall forfeit the defendant's interest in the following property to the United States:




Pa}'!!lents shall be !iJ?plied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
(5) fine principal,(<>) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
